Case 2:13-cr-00029-GZS Document 951 Filed 05/19/21 Page 1 of 1                     PageID #: 2586




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                      )
                                               )
 v.                                            )
                                               )
 VICTOR ENRIQUE DIAZ,                          ) Docket no. 2:13-cr-00029-GZS
                                               )
                                               )
                         Defendant.            )

  SECOND PROCEDURAL ORDER ON PRO SE MOTION FOR COMPASSIONATE
                           RELEASE

        On May 4, 2021, the Court reserved ruling on Defendant’s pro se Motion for
Compassionate Release (ECF No. 946) and asked the Government to state its position on whether
Defendant had exhausted his administrative remedies prior to filing his request with this Court.
The Government has now indicated that Defendant did not exhaust and, as a result, the
Government objects to Defendant’s Motion (ECF No. 946). See ECF No. 949. Likewise,
Defendant has responded to the Court’s prior procedural order indicating that he is now attempting
to exhaust his administrative remedies, but he needs additional time to do so. See ECF No. 950.
In light of these responses, the Court hereby DENIES Defendant’s Motion (ECF 946) without
prejudice to Defendant renewing this Motion once he can assert that he has filed a request for
compassionate release with BOP and, either had his request denied, or received no response within
thirty days of filing.
        SO ORDERED.
                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 19th day of May, 2021.
